DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the response to election filed 08-26-2022. As directed, claims 3-4 have been withdrawn from consideration, claims 2-7, 9-10, and 17 have been amended, claims 1, 12-13, and 19-21 have been cancelled, and claim 22 has been newly added. Thus, claims 2, 5-11, 14-18, and 22 are pending in the application.

Election/Restrictions
Claims 3-4 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-26-2022.

Drawings
The drawings are objected to because In Figure 26, there is a line pointing to an element in the drawing that does not include a reference numeral alongside of it.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
-In Figures 11 and 23, reference numeral 258 is not described in the specification  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:  
-Line 3 recites “effected by physiological parameters” however, the term “effected” should be replaced with “affected” for grammatical clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 is rejected by virtue of its dependency on claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaandorp (US 2017/0007844).
Regarding claim 10, Kaandorp discloses a wearable apparatus (100) for providing compression therapy and light therapy to a user (102) (paragraph 39, lines 1-5; Figs. 1-2), the wearable apparatus (100) comprising: 
a device body (body of device 100) wearable by the user (102) (paragraph 39, lines 1-3; Figs. 1-2), the device body defining one or more chambers (110, 130) that are configured to contain a pressurized fluid (paragraph 45, lines 1-10; Figs. 1-3); 
a light source (120) coupled to the device body and configured to output one or more therapeutic optical signals to a bodily treatment area of the user (102) (paragraph 39, lines 8-13; Fig. 1); 
and a controller system (152) (paragraph 64, lines 1-5) configured to: 
(i) supply the pressurized fluid to the one or more chambers (110, 130) (paragraph 58, lines 1-8; paragraph 64, lines 10-12) and 
(ii) provide control signals to control the light source (120) (paragraph 64, lines 1-8), wherein at least one of the one or more chambers (110, 130) comprises a visually transparent portion (116) (paragraph 53, lines 1-4), and wherein the one or more therapeutic optical signals from the light source (120) pass through the visually transparent portion (116) and through the pressurized fluid prior to reaching the user (102) (paragraph 53, lines 1-4; Fig. 2).
Regarding claim 7, Kaandorp discloses the wearable apparatus of claim 10, as discussed above.
Kaandorp further discloses the device (100) further comprising a wireless interface to facilitate wireless communications between the controller system (152) and an external controller (paragraph 64, lines 7-11).  
Regarding claim 8, Kaandorp discloses the wearable apparatus of claim 7, as discussed above.
Kaandorp further discloses the device (100) comprising the external controller, and wherein the external controller is a smart phone (paragraph 64, lines 7-11).  
Regarding claim 9, Kaandorp discloses the wearable apparatus of claim 10, as discussed above.
Kaandorp further discloses wherein the device body (body of 100) a wrist brace, a knee brace, an ankle brace (paragraph 46, lines 4-8 describes the device being used for an arm or leg).
Regarding claim 11, Kaandorp discloses the wearable apparatus of claim 10, as discussed above.
Kaandorp further discloses wherein the device body (body of 100) is configured in a wearable form including a leg wrap and an arm wrap (paragraph 46, lines 4-8).  
Regarding claim 16, Kaandorp discloses the wearable apparatus of claim 10, as discussed above.
Kaandorp further discloses wherein the device body (body of 100) defines two or more separate chambers (110, 112, 130, 132) that can be pressurized at respective pressures that differ from each other (paragraph 39, lines 1-8; paragraph 45, lines 1-15; Figs. 1-3).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaandorp (US 2017/0007844), as applied to claim 10 above, in view of Harrison (WO 2015/069627).
Regarding claim 14, Kaandorp discloses the wearable apparatus of claim 10, as discussed above.
Kaandorp fails to disclose wherein the light source is repositionable by the user to two or more locations where the light source can be coupled to the device body.  
However, Harrison teaches a wearable light therapy system (10) (abstract, lines 1-3; Fig. 1) wherein the light source (14) is repositionable by the user to two or more locations where the light source (14) can be coupled to the device body (10) (paragraph 27, lines 6-14 indicate that at least one coupling feature may be provided, i.e. two or more are possible) in order to allow the light source (14) to be removed for sterilization (paragraph 27, lines 14-18).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kaandorp in order to provide multiple coupling features to allow for repositioning of the light source, as taught by Harrison, in order to facilitate removal of the light source for sterilization.
Regarding claim 15, Kaandorp discloses the wearable apparatus of claim 10, as discussed above.
Kaandorp fails to disclose the device further comprising a physiological sensor in communication with the controller system such that the control signals are affected by physiological parameters of the user detected by the physiological sensor.  
However, Harrison teaches the device (10) further comprising a physiological sensor in communication with the controller system such that the control signals are affected by physiological parameters of the user detected by the physiological sensor (paragraph 24, lines 8-18 and paragraph 25, lines 1-4) for the purpose of varying treatment parameters based on the biological parameters (paragraph 24, lines 11-14).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaandorp to include a physiological sensor in communication with the controller system, as taught by Harrison, in order to vary the light treatment provided based on the user’s biological parameters.
Regarding claim 2, Kaandorp in view of Harrison disclose the wearable apparatus of claim 15, as discussed above.
Modified Kaandorp discloses wherein the physiological sensor comprises a temperature sensor configured to measure dermal or sub- dermal tissue temperature of the user (Harrison: paragraph 25, lines 1-4).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaandorp (US 2017/0007844), as applied to claim 10 above, in view of Kawata (US 5,889,735).
Regarding claim 5, Kaandorp discloses the wearable apparatus of claim 10, as discussed above.
While Kaandorp indicates that the light source receives power (paragraph 26), Kaandorp fails to disclose a battery.
However, Kawata teaches a wearable apparatus (abstract, lines 1-2) further comprising a battery (14) for storing thermal energy from the user (Col. 5, lines 19-26).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device disclosed by Kaandorp to include a battery, as taught by Kawata, for the purpose of powering the device based on the user’s expended thermal energy.
Regarding claim 6, Kaandorp in view of Kawata disclose the wearable apparatus of claim 10, as discussed above.
Modified Kaandorp further discloses wherein the battery (14 of Kawata) is a rechargeable battery (Kawata: Col. 19-26) and the wearable apparatus further comprises a thermoelectric generator (3 of Kawata) configured for converting body heat of the user into electrical current for charging the rechargeable battery (Col. 5, lines 8-26).  
Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaandorp (US 2017/0007844), as applied to claim 10 above, in view of Khan (US 2010/0268130).
Regarding claim 16, Kaandorp discloses the wearable apparatus of claim 10, as discussed above.
Kaandorp fails to disclose wherein the controller system is configured to supply the pressurized fluid to each of the two or more separate chambers separately and at differing pressures.  
However, Khan teaches an inflatable device (10) (paragraph 17, lines 1-5; Fig. 2) wherein the controller system (32) is configured to supply the pressurized fluid to each of the two or more separate chambers separately and at differing pressures (paragraph 42, lines 5-15), in order to allow the user to control individual chambers, and set each at a desired pressure (paragraph 20, lines 1-5; paragraph 42, lines 10-15).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaandorp to include a controller capable of separately supplying each chamber with inflation pressure separately, as taught by Khan, in order to achieve a desired pressure at each inflatable chamber.
Regarding claim 22, Kaandorp discloses the wearable apparatus of claim 10, as discussed above.
Kaandorp fails to disclose wherein the controller system is configured to coordinate providing the pressurized fluid to the one or more chambers to controllably compress the bodily treatment area of the user simultaneously with outputting the therapeutic optical signals to the bodily treatment area of the user.
However, Khan teaches a device (10) wherein the controller system (32) is configured to coordinate providing the pressurized fluid to the one or more chambers to controllably compress the bodily treatment area of the user simultaneously with outputting the therapeutic optical signals to the bodily treatment area of the user (paragraph 20, lines 1-9; paragraph 40, lines 1-14) in order to provide the user with additional types of stimulation (paragraph 40, lines 13-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaandorp to include a controller capable of coordinating inflation of the inflatable elements to compress the body, as taught by Khan, in addition to providing light therapy, in order to provide the user with multiple types of stimulation.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kaandorp (US 2017/0007844) in view of Khan (US 2010/0268130), as applied to claim 16 above, in further view of Brosnan (US 2017/0172838).
Regarding claim 18, Kaandorp in view of Khan disclose the wearable apparatus of claim 16, as discussed above.
Modified Kaandorp fails to disclose wherein the controller system is configured to control the temperature of the pressurized fluid supplied to the one or more chambers.  
	However, Brosnan teaches a device (100) wherein the controller system (102) is configured to control the temperature of the pressurized fluid supplied to the one or more chambers, wherein the temperature of the inflatable chambers are controlled based on fluid flow characteristics (paragraph 178, lines 1-22).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Kaandorp with the capability of controlling the temperature of the pressurized fluid delivered to the chambers, as taught by Brosnan, by controlling the fluid flow characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Cheatham III (US 2017/0157431) is cited for its relevant discussion of an accelerometer used to measure muscle movements, and its discussion that physiological parameters affect the control signals (paragraphs 146-148).
-Rosen (US 2012/0253433) is cited for its relevant discussion of repositionable light sources at paragraph 36.
-Liu (US 2017/0319866) is cited for its relevant light and compression therapy device to be worn on a neck (see abstract).
-Shoup (US 2017/0209333) is cited for its relevant head-worn compression device (see abstract and Fig. 3).
-Burris (US 2015/0182410) is cited for its relevant pneumatic compression device shown in use on the foot, arm, and leg (see Figures 5-6 and 9A).
-Rabin (US 2010/0106077) is cited for its relevant phototherapy device in a hat (see Figure 1B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785